   Case 18-17604-mdc   Doc 66-1     Filed 08/24/20 Entered 08/24/20 17:26:59   Desc
EXHIBIT A                         Exhibit Page 1 of 4
Case 18-17604-mdc   Doc 66-1     Filed 08/24/20 Entered 08/24/20 17:26:59   Desc
                               Exhibit Page 2 of 4
ELT Printout                                                                                     Page 1 of 1
    Case 18-17604-mdc              Doc 66-1       Filed 08/24/20 Entered 08/24/20 17:26:59       Desc
                                                Exhibit Page 3 of 4

                              EXHIBIT B


                                                                   Wells Fargo Auto
                                                                  Lien and Title Information

   Account Information

        Account                                                                     Financed 5/6/2016
        Number                                                                           Date
           Loan                                                                    Perfected 5/10/2016
        Number                                                                           Date
         Branch 779                                                               Payoff Date

      Borrower 1   MEAGHAN K BAKER                                                  Dealer ID
      Borrower 2   ROSS BAKER                                                         Dealer
       Borrower    1546 WEBER RD                                                      Dealer
        Address    LINWOOD, PA 19061                                                Address



   Lienholder
     ELT Lien ID   Redacted
      Lienholder WELLS FARGO DEALER SERVICES
      Lienholder PO BOX 997517
        Address SACRAMENTO, CA 958997517
    Lien Release
            Date


   Vehicle and Titling Information

              VIN 1FADP3K20EL317849                                                 Issuance    5/10/2016
    Title Number RedactedRedacted                                                       Date
       Title State PA                                                               Received    5/10/2016
                                                                                        Date
             Year 2014
                                                                                   ELT/Paper    ELECTRONIC
             Make FORD
                                                                                   Odometer     37179
            Model FSE
                                                                                     Reading
                                                                                    Branding


        Owner 1 BAKER,MEAGHAN MAUREEN & ROSS
        Owner 2
         Owner 1546 WEBER DR
        Address LINWOOD, PA 19061




   Printed: Thursday, August 13, 2020 12:43:00 PM PST

                                                                                                        




https://title.fdielt.com/MVC/CollateralPrint/CollateralPrint?view=CollateralPrint&account... 8/13/2020
Case 18-17604-mdc   Doc 66-1     Filed 08/24/20 Entered 08/24/20 17:26:59   Desc
                               Exhibit Page 4 of 4


                    EXHIBIT C
